       Case 2:18-cv-01280-JAD-EJY Document 152 Filed 09/15/21 Page 1 of 4



 1    Paul S. Padda
      NV Bar No. 10417
 2    PAUL PADDA LAW, PLLC
      4030 S. Jones Boulevard, Unit 30370
 3    Las Vegas, NV 89173
      Tel: 702.366.1888
 4    psp@paulpaddalaw.com
 5    Additional co-counsel listed on signature page
 6    ATTORNEYS FOR PLAINTIFF AND THE
      PROPOSED CLASSES
 7

 8

 9

10

11                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
12                                    SOUTHERN DIVISION
13    Kathleen Bliss, on behalf of herself, the                Case No. 2:18-cv-01280-JAD-EJY
      Proposed Nationwide Rule 23 Class, and the
14    Proposed Nevada Subclass,
                                                            STIPULATION AND [PROPOSED]
15                       Plaintiff,                        ORDER VACATING SEPTEMBER 20,
                                                              2021 STATUS CONFERENCE
16    v.
17    CoreCivic, Inc.,
18                       Defendant.
19

20          The parties respectfully stipulate and request that the Court vacate the upcoming status
21   conference on September 20, 2021. The parties agree and state as follows:
22          1.     Upon request of the parties, the Court held a status conference to address discovery
23   issues on June 18, 2021. (ECF Nos. 131, 140.)
24          2.     At the June 18 status conference, the Court set a schedule for subsequent status
25   conferences to be held on July 19, August 23, and September 20, with status reports to be filed
26   with the Court five days prior to each conference. (ECF No. 140.)
27          3.     At the August 23 status conference, the Court stated that if there were no issues the
28   parties wished to address at the September 20 status conference, the parties were to file a

                                                     -1-
       Case 2:18-cv-01280-JAD-EJY Document 152 Filed 09/15/21 Page 2 of 4



 1   stipulation and order vacating the hearing. (ECF No. 146.)
 2           4.      In the time since the August 23 status conference, the parties have continued to
 3   work productively on the outstanding discovery issues in the case. At present, there are no issues
 4   that require the Court’s attention.
 5           5.      The parties respectfully request that the September 20 status conference (and the
 6   associated deadline for filing a joint status report on September 15) be vacated.
 7           6.      Should the parties have additional discovery issues that they need the Court’s help
 8   to resolve, the parties will request an additional status conference or file an appropriate motion.
 9   The parties thank the Court for its attention to this matter.
10           7.      Accordingly, the parties stipulate and jointly request an ORDER that the
11   September 20, 2021, status conference is vacated and that the parties are not required to file the
12   related status report.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -2-
      Case 2:18-cv-01280-JAD-EJY Document 152 Filed 09/15/21 Page 3 of 4



 1
     DATED this 15th day of September   By /s/Charles A. Delbridge
 2   2021                                  Anna P. Prakash*
                                           Matthew H. Morgan*
 3                                         Charles A. Delbridge*
                                           Melanie A. Johnson*
 4                                         NICHOLS KASTER, PLLP
                                           4700 IDS Center
 5                                         80 South Eighth Street
                                           Minneapolis, MN 55402
 6                                         aprakash@nka.com
                                           morgan@nka.com
 7                                         cdelbridge@nka.com
                                           mjohnson@nka.com
 8
                                           Michael Hodgson*
 9                                         THE HODGSON LAW FIRM, LLC
                                           3699 SW Pryor Road
10                                         Lee’s Summit, MO 64082
                                           mike@thehodgsonlawfirm.com
11
                                           Lance D. Sandage*
12                                         SANDAGE LAW, LLC
                                           1600 Genessee Street, Suite 655
13                                         Kansas City, MO 64102
                                           lance@sandagelaw.com
14
                                           Joseph K. Eischens*
15                                         LAW OFFICE OF JOSEPH K. EISCHENS
                                           8013 Park Ridge Dr.
16                                         Parkville, MO 64152
                                           joe@jkemediation.com
17
                                           Paul S. Padda
18                                         PAUL PADDA LAW, PLLC
                                           4030 S. Jones Boulevard, Unit 30370
19                                         Las Vegas, NV 89173
                                           Tel: 702.366.1888
20                                         psp@paulpaddalaw.com
21                                         *Admitted pro hac vice
22                                         Attorneys for Plaintiff and the Proposed Classes
23
                                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
24

25                                      By /s/Jacob B. Lee
                                           Jacob B. Lee
26                                         Ashlee B. Hesman
                                           3100 West Ray Road, Suite 300
27                                         Chandler, AZ 85226
                                           jlee@strucklove.com
28                                         ahesman@strucklove.com

                                           -3-
     Case 2:18-cv-01280-JAD-EJY Document 152 Filed 09/15/21 Page 4 of 4



 1
                                       Gina G. Winspear
 2                                     DENNETT WINSPEAR
                                       3301 North Buffalo Dr., Suite 195
 3                                     Las Vegas, NV 89129
                                       gwinspear@dennettwinspear.com
 4
                                       Attorneys for Defendant CoreCivic, Inc.
 5

 6

 7

 8                                    IT IS SO ORDERED
 9

10
                                      ________________________________________
11                                    Honorable Elayna J. Youchah
12                                    U.S. Magistrate Judge

13
                                      DATED: September 15, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       -4-
